DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments
Applicant's amendments filed 2/16/2022 to claims 2, 13, 15, 18, and 20 have been entered. Claims 1-20 remain pending, of which claims 1-15 and 17-20 are being considered on their merits. Claim 16 remains withdrawn from consideration. References not included with this Office action can be found in a prior action. 
Applicant’s arguments regarding claim 4 on pages 8-10 of the reply are found persuasive, and the obviousness rejection of record is withdrawn.
Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrova et al. (Molecular Microbiology (2012), 86(4), 819-835; provided in  by Patel et al. (Journal of Biological Chemistry (2014), 289(24), 16615-16623).
This rejection addresses the embodiment of pyruvate dehydrogenase having decarboxylase activity for claim 11.
Petrova teaches an in vitro method of inducing dispersion of sessile Pseudomonas aeruginosa when cultured in microwell plates, the method comprising depleting pyruvate in an aqueous medium by (selectively) adding an effective amount of pyruvate dehydrogenase (1 mU), wherein treatment with pyruvate dehydrogenase impairs microcolony formation during the early stages of biofilm development (p826, subheading “Depletion of pyruvate impairs microcolony formation” and Fig. 5; also p831, subheading “Biofilm formation”), anticipating the embodiment of pyruvate dehydrogenase for claims 1, 2, 13, and 15, and the embodiment of microwell plates for the bioreactor of claim 12.
Regarding claim 3, Petrova is silent regarding any decarboxylation reaction. Regarding claim 8, Petrova is silent regarding what product pyruvate is chemically transformed into. Regarding claim 10, Petrova is silent if the pyruvate dehydrogenase reaction forms any imine (i.e. a carbon-to-nitrogen double bond, or C=N). Regarding claim 11, Petrova is silent wherein the depleting comprises operation of any pyruvate decarboxylase activity. Patel teaches that pyruvate dehydrogenase (E1) within the pyruvate dehydrogenase complex is a thiamin diphosphate-dependent enzyme that catalyzes two consecutive steps/reactions, i) the decarboxylation of pyruvate to CO2, followed by ii) reductive acylation, and wherein E2 subunit of the pyruvate dehydrogenase complex regenerates thiamin diphosphate and wherein thiamin st paragraph of subheading “PDC Components and Organization of Complexes”). Therefore, Petrova as evidenced by Patel inherently anticipates claims 3, 8, 10, and 11.
	Regarding claims 1 and 15, Petrova is silent regarding any hypoxic stress. However, Petrova teaches that administering an effective dosage of pyruvate dehydrogenase to sessile P. aeruginosa reduces pyruvate in vitro and induces a dispersion response as measured by inhibition of microcolony formation. Therefore and absent any showing to the contrary, any effect of the effective pyruvate dehydrogenase dosage on the sessile P. aeruginosa is inherent to the method step(s) of Petrova. See M.P.E.P. § 2112.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Petrova et al. (Molecular Microbiology (2012), 86(4), 819-835; provided in the IDS dated 3/05/2021) in view of Davies et al. (Journal of Bacteriology (2009), 191, 1393-1403; provided in the IDS dated 3/05/2021) and as evidenced by Patel et al. (Journal of Biological Chemistry (2014), 289(24), 16615-16623).
The teachings of Petrova as evidenced by Patel are relied upon as set forth above in rejecting claims 1-3, 8, 10-13, and 15. 
Regarding claim 5, Petrova does not teach further adding cis-2-decenoic acid.
Davies teaches that during the growth phase, P. aeruginosa produces cis-2-decenoic acid and which is capable of dispersing the bacteria from mature biofilms (Abstract; paragraph spanning p1398-1399 and Fig. 7), reading on claim 5.
P. aeruginosa of Petrova. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Petrova and Davies are directed towards methods of dispersing sessile P. aeruginosa The skilled artisan would have been motivated to do so because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-3, 6, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Petrova et al. (Molecular Microbiology (2012), 86(4), 819-835; provided in the IDS dated 3/05/2021) in view of Barraud et al. (Journal of Bacteriology (2009), 191, 7333-7342; provided in the IDS dated 03/05/2021) and as evidenced by Patel et al. (Journal of Biological Chemistry (2014), 289(24), 16615-16623).
The teachings of Petrova as evidenced by Patel are relied upon as set forth above in rejecting claims 1-3, 8, 10-13, and 15. 
Regarding claim 6, Petrova does not teach further adding nitric oxide.
P. aeruginosa biofilms (Abstract; Fig. 1, and p7336-7337, subheading “PDE activity in P. aeruginosa biofilms during NO-mediated dispersal”), reading on claim 6.
It would have been obvious before the invention was filed to combine the nitric oxide of Barraud with the methods of dispersing sessile P. aeruginosa of Petrova. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Petrova and Barraud are directed towards methods of dispersing sessile P. aeruginosa. The skilled artisan would have been motivated to do so because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-3 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Petrova et al. (Molecular Microbiology (2012), 86(4), 819-835; provided in the IDS dated 3/05/2021) in view of Ruppert et al. (Tetrahedron Letters (1987), 28(52), 6583-6586) and as evidenced by Patel et al. (Journal of Biological Chemistry (2014), 289(24), 16615-16623).
The teachings of Petrova as evidenced by Patel are relied upon as set forth above in rejecting claims 1-3, 8, and 10-13. 

Ruppert teaches a method of electrochemically driving enzymatic reduction of pyruvate to D-lactate (Abstract; Scheme 1), reading on claim 9.
It would have been obvious before the invention was filed to combine the electrochemical pyruvate depletion reaction of Ruppert with the methods of dispersing sessile P. aeruginosa by enzymatic pyruvate depletion of Petrova. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Petrova and Ruppert are directed towards methods of depleting pyruvate. The skilled artisan would have been motivated to do so because combining separate steps taught as useful in a method into a singular method must be held as prima facie obvious, as each step is taught separately useful for the same purpose. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-3, 8, 10-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Petrova et al. (Molecular Microbiology (2012), 86(4), 819-835; provided in the IDS dated 3/05/2021) in view of Tré-Hardy et al. (International Journal of Antimicrobial Agents (2008), 31, 329-336) and as evidenced by Patel et al. (Journal of Biological Chemistry (2014), 289(24), 16615-16623).
The teachings of Petrova as evidenced by Patel are relied upon as set forth above in rejecting claims 1-3, 8, and 10-13. 

Tré-Hardy teaches that the combination of tobramycin and clarithromycin is synergistically effective against P. aeruginosa biofilms in vitro (Abstract; subheading 3.4 and Fig. 3), reading on claims 14 and 17.
It would have been obvious before the invention was filed to combine the tobramycin and clarithromycin of Tré-Hardy with the methods of dispersing sessile P. aeruginosa of Petrova. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Petrova and Tré-Hardy are directed towards methods of dispersing sessile P. aeruginosa. The skilled artisan would have been motivated to do so because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-3, 7, 8, 10-13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrova et al. (Molecular Microbiology (2012), 86(4), 819-835; provided in the IDS dated 3/05/2021) in view of Ma et al. (Journal of Molecular Catalysis B: Enzymatic (2009), 56, 102-107) and as evidenced by Patel et al. (Journal of Biological Chemistry (2014), 289(24), 16615-16623).
The teachings of Petrova as evidenced by Patel are relied upon as set forth above in rejecting claims 1-3, 8, and 10-13. This rejection addresses the embodiment of claim 7 comprising pyruvate temporarily bound to (absorbed to) pyruvate dehydrogenase encapsulated within an alginate-chitosan insoluble matrix such that pyruvate is chemically transformed.
Regarding claims 7, 15, 18, and 20, Petrova does not teach encapsulated pyruvate dehydrogenase. 
Ma teaches a composition comprising lactate dehydrogenase encapsulated in alginate-chitosan nanoparticles (Abstract), reading in-part on claims 7, 18, and 20. Ma teaches that enzyme immobilization of the lactate dehydrogenase improves the operational and storage stability of the enzyme and specifically retains about 80% activity after 30 days of storage at 4°C (subheadings 2.3, 3.2, and 3.4), reading in-part on claim 20. Ma teaches that the immobilized lactate dehydrogenase retains a higher percentage of relative activity over a pH range of 6-8.5 and a temperature range of 25-50 °C as compared to free (non-immobilized lactate dehydrogenase) (Fig. 3 and 4), reading in-part on claim 20. Ma teaches that lactate dehydrogenase catalyzes the reaction of pyruvic acid to lactic acid (subheading 2.5), reading in-part on claims 7 and 18-20.
Regarding claims 7, 15, and 18-20, it would have been obvious before the invention was filed to encapsulate the pyruvate dehydrogenase of Petrova with the alginate-chitosan insoluble matrix of Ma.  A person of ordinary skill in the art would have 
Regarding the functional properties of claim 20, generally, optimization within prior art conditions or through routine experimentation will not support patentability absent a showing of criticality. See M.P.E.P. § 2144.05 (II) and (III). In this case, stabilization of enzymes within alginate-chitosan insoluble matrix and the desirability to improve upon said enzymatic stabilization as a result effective variable is clearly set forth by Ma, who shows that lactate dehydrogenase, as a representative species of enzyme, shows immediate broader thermal and pH stability and improved thermal stability for about a month a 4 °C when added to alginate-chitosan insoluble matrix as compared to free enzyme conditions. Therefore, the burden is shifted to Applicant to show the criticality of the claimed ranges with respect to enzyme activity. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-3, 7, 8, 10-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrova et al. (Molecular Microbiology (2012), 86(4), 819-835; provided in the IDS dated 3/05/2021) in view of Jafary et al. (Braz. J. Chem. Eng. Journal of Biological Chemistry (2014), 289(24), 16615-16623).
The teachings of Petrova as evidenced by Patel are relied upon as set forth above in rejecting claims 1-3, 8, and 10-13. This rejection addresses the embodiment of claim 7 comprising pyruvate temporarily bound to (absorbed to) pyruvate dehydrogenase encapsulated within a chitosan nanoparticle insoluble matrix such that pyruvate is chemical transformed.
Regarding claims 7, 15, 18 and 20, Petrova does not teach encapsulated pyruvate dehydrogenase. Regarding claim 19, Petrova does not teach chitosan nanoparticles.
Jafary teaches methods of immobilizing alkaline phosphatase into chitosan nanoparticles (Abstract), reading on claims 7 and 18-20. Jafary teaches that the immobilized enzyme has an increased thermal stability at 50 °C and 60 °C (Fig. 6), range of optimum pH and temperature (Fig. 4 and 5), and improved retention of activity when stored at 4°C and 30 °C (Fig. 7) as compared to free enzyme, reading on claims 7 and 18-20.
Regarding claims 7, 15, and 18-20, it would have been obvious before the invention was filed to encapsulate the pyruvate dehydrogenase of Petrova with the chitosan nanoparticles of Jafary.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Jafary teaches detailed methods of encapsulating a representative species of enzyme, alkaline phosphatase, into chitosan nanoparticles. The skilled artisan would have been motivated to do so because Jafary teaches that enzyme immobilization/encapsulation improves the 
Regarding the functional properties of claim 20, generally, optimization within prior art conditions or through routine experimentation will not support patentability absent a showing of criticality. See M.P.E.P. § 2144.05 (II) and (III). In this case, stabilization of enzymes within alginate-chitosan nanoparticles and the desirability to improve upon said enzymatic stabilization as a result effective variable is clearly set forth by Jafary, who shows that alkaline phosphatase, as a representative species of enzyme, shows broader thermal and pH stability and improved thermal stability for about a month a 4 °C and a 30 °C when added to chitosan nanoparticles as compared to free enzyme conditions. Therefore, the burden is shifted to Applicant to show the criticality of the claimed ranges with respect to enzyme activity. 

Response to Arguments
Applicant’s arguments on pages 6-15 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On pages 7-8 of the reply, Applicant alleges that Petrova is defective by not teaching “…resulting in a dispersion of sessile organisms within a biofilm.” This is not found persuasive of error because Petrova teaches the pyruvate depleting step of claim 1 with an enzyme known to utilize pyruvate as a starting reactant (i.e. pyruvate dehydrogenase), and so any dispersion of sessile organisms within the biofilm of Petrova must be inherent to Petrova’s methods absent any showing to the contrary. See M.P.E.P. § 2112. Furthermore, Applicant has not yet presented any evidence that 
Applicant’s arguments on page 9 of the reply over Petrova as applied to the obviousness rejections of record are noted, but not found persuasive of error as the rely upon the arguments over Petrova as applied under 35 U.S.C. § 102 which are fully addressed above.
Applicant’s arguments over claim 4 on pages 8-10 of the reply are found persuasive, and that rejection under 35 U.S.C. § 103 is withdrawn. Applicant’s characterization of claim 2 requiring phosphorylation of pyruvate to phosphoenolpyruvate is not found persuasive as claim 2 is generic with respect to the enzyme and mechanism of action. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claim 4 is free of the prior art, which does not teach nor reasonably suggest without impermissible hindsight the use of any enzyme capable of phosphorylating pyruvate in the claimed methods of dispersing sessile/planktonic microorganisms within a biofilm in aqueous solution.

Conclusion
Claims 1-3, 5-15, and 17-20 are rejected. Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653